FILED
                                 NOT FOR PUBLICATION
                                                                            DEC 12 2017
                       UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT

In re: APPLICATION PURSUANT TO                    No. 17-16961
28 U.S.C. § 1782 TO TAKE
DISCOVERY OF ASML U.S., INC.                      D.C. No. 2:17-mc-00035-JJT

------------------------------
                                                  MEMORANDUM*
NIKON CORPORATION,

               Petitioner-Appellee,

 v.

ASML U.S., INC.,

               Respondent-Appellant.


                      Appeal from the United States District Court
                               for the District of Arizona
                      John Joseph Tuchi, District Judge, Presiding

                        Argued and Submitted December 7, 2017
                               San Francisco, California

Before: GRABER and N.R. SMITH, Circuit Judges, and SIMON,** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
      ASML U.S., Inc., timely appeals the district court’s order, in response to a

request by Nikon Corporation pursuant to 28 U.S.C. § 1782(a), requiring ASML

U.S. to produce documents and other information. Reviewing for abuse of

discretion, Four Pillars Enters. Co. v. Avery Dennison Corp., 308 F.3d 1075, 1078

(9th Cir. 2002), we affirm.

      The statutory requirements for discovery indisputably are met. The district

court carefully considered the factors described by the Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004). On this record,

we cannot conclude that the court abused its "broad discretion" in ordering

discovery limited to documents physically located within the United States.

Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d 1108, 1112 (9th Cir. 2015).

      For example, even for the documents located both in the United States and

abroad, the second Intel factor is met because Nikon’s experts stated, in unrebutted

declarations, that the foreign tribunals would welcome the discoverable evidence.

Similarly, we are unpersuaded that the discovery order imposes an undue burden

on ASML U.S., the fourth Intel factor. Even if an alternative weighing of the

factors were reasonable, the district court’s decision was not "(1) illogical, (2)

implausible, or (3) without support in inferences that may be drawn from the facts

in the record." Mujica v. AirScan Inc., 771 F.3d 580, 589 (9th Cir. 2014) (internal


                                           2
quotation marks omitted). Moreover, no bright-line rule exists in the statute,

Supreme Court law, or our precedents—and we decline to create one—to the effect

that discovery must be denied for the sole reason that the same items are found in

another country.

      AFFIRMED.




                                          3